Citation Nr: 1537652	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 11, 2011, and as 70 percent disabling thereafter.  

2.  Entitlement to a higher initial rating in excess of 30 percent for ischemic heart disease with cardiomyopathy.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to May 11, 2011, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esquire



ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for PTSD, with an initial 30 percent rating assigned, effective August 27, 2008, and granted service connection for ischemic heart disease with cardiomyopathy (herein heart disease), with an initial 30 percent rating assigned, effective August 9, 2013.

The Veteran withdrew his request for a hearing in May 2013.  38 C.F.R. § 20.704 (2014).  

In October 2013, the Board granted a 50 percent rating for PTSD prior to May 11, 2011, and remanded the issues of entitlement to an increased rating in excess of 50 percent for PTSD and entitlement to TDIU.  A May 2015 supplemental statement of the case (SSOC) granted an increased rating of 70 percent, effective May 11, 2011, and a May 2015 rating decision granted TDIU, effective May 11, 2011.  

In a June 2015 statement, the Veteran withdrew his appeal regarding the PTSD issue only.  The Board concludes that the issue of entitlement to TDIU prior to May 11, 2011, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU prior to May 11, 2011, on an extraschedular basis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a higher initial rating for PTSD.

2.  Throughout the period on appeal, service-connected heart disease more closely approximated a 60 percent rating, but no more, with left ventricular dysfunction with an ejection fraction predominately below 50 percent.  This is the maximum rating requested by the Veteran.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, throughout the entire period on appeal, the criteria for an initial rating of 60 percent, but no more, for service-connected heart disease are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

In a June 2015 statement, the Veteran stated that he would like to withdraw his appeal for entitlement to a higher initial rating for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial rating for PTSD is dismissed.

Heart Disease

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a July 2015 VA Form 9 addendum, the appellant stated, through his representative, that he would be satisfied with a 60 percent rating for his service-connected heart disease.  As that rating is granted herein, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  

The Veteran's heart disease is rated 30 percent disabling throughout the period on appeal under Diagnostic Code 7005 for arteriosclerotic heart disease.  Under this code, a 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  Id.

The Board finds that the medical evidence of record demonstrates that service-connected heart disease has more closely approximated a 60 percent rating throughout the period on appeal given the LVEF readings of record.  A private treatment record on February 19, 2014, demonstrates LVEF of 30 percent.  A February 20, 2014, treatment record demonstrates LVEF of 45.8 percent but indicates that the Veteran's case is very challenging as his left ventricle was globally hypokinetic.  The record states that his LVEF is in fact around 35 to 40 percent.  A March 21, 2014, private treatment record demonstrates LVEF of 23 percent.  Finally, a May 13, 2014, private treatment record noted that the February 2014 electrocardiogram demonstrated LVEF of 35 percent, and then stated that LVEF post-myocardial infarction was 40 percent by catheterization, and then 55 to 60 percent.  

The Veteran submitted a Heart Conditions Disability Benefits Questionnaire filled out by his cardiologist in June 2014.  In it, the physician stated that the Veteran's heart disease manifested in LVEF of 35 percent with dizziness.  

The Board concludes based upon this information, that throughout the period on appeal the Veteran's heart disease has manifested predominately with for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As such, service-connected heart disease more closely approximates a 60 percent disability rating, but no more, throughout the period on appeal.  

While a Veteran is presumed to be seeking the maximum possible benefit, he is free to limit the scope of his appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, as expressly stated in the July 2015 VA Form 9 addendum from the Veteran's representative, the 60 percent rating assigned herein for the entire period on appeal satisfies the Veteran's appeal.  Hence, there is clearly expressed intent to limit the appeal to entitlement to a 60 percent disability rating for the service-connected condition.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 
39 F.3d 1574 (Fed. Cir. 1994).  


ORDER

The claim for a higher initial rating for PTSD is dismissed.  

A 60 percent disability rating, but no more, for service-connected ischemic heart disease with cardiomyopathy is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities and that he became unemployed due to such disabilities in 1992.  As noted above, TDIU was granted, effective May 11, 2011.  However, the claim from which this issue was raised was received in August 2008.  Thus, the issue of entitlement to TDIU prior to May 11, 2011, remains before the Board.   

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In a case where there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if the Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the Veteran is unemployable due to service connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. (1993).  Procedurally, the Board is not permitted to consider entitlement to an extraschedular evaluation in the first instance.  The claim first must be referred to the Director of the Compensation and Pension Service. 
38 C.F.R. § 4.16(b).  

In this case, the Veteran does not meet the schedular percentage requirements noted above prior to May 11, 2011.  He is service-connected for the following disabilities, effective August 27, 2008, and prior to May 11, 2011: PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; scar, status post open reduction internal fixation with a K wire for second metacarpal fracture, rated as 10 percent disabling; status post open reduction internal fixation with a K wire for second metacarpal fracture, rated as noncompensable; and shrapnel wound, right eye, rated as noncompensable.  He has a combined rating of 60 percent prior to May 11, 2011.  The Veteran does not, therefore, meet the criteria of 38 C.F.R. § 4.16(a) prior to May 11, 2011, and a grant of TDIU on a schedular basis during this period is not warranted.  

The Board has an obligation to consider whether the case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the only question for the Board is whether TDIU is warranted on an extraschedular basis prior to May 11, 2011.

The Board notes that the Veteran has reported that he received mental health treatment at VA.  The claims file includes records from August 2007 through October 2008 and March and May 2015.  However, it appears that there may be outstanding records of VA treatment between October 2008 and March 2015.  To this point, the Board notes that a December 2012 SSOC indicates that VA treatment records from November 2008 to November 2012 were reviewed electronically.  However, these records are not included in the claims file, including the virtual files.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession for treatment relevant to the claim for TDIU on an extraschedular basis prior to May 11, 2011, must be obtained. 

The Board further notes that the VA treatment records covering August 2007 through October 2008 include reports of consistent mental health treatment as well as the assignment of Global Assessment of Functioning (GAF) scores consistently between 45 and 50.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

Based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding treatment records relevant to the Veteran's claim for TDIU on an extraschedular basis, including all VA psychiatric and psychological treatment beginning October 2008.  

2.  Once the outstanding records have been obtained and associated with the virtual file, the file must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.  

3.  Then, the issue must be readjudicated.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


